Citation Nr: 0112865	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-14 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel



REMAND

The veteran served on active duty from July 1957 to July 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in August 1999.  The veteran 
subsequently perfected an appeal of that decision as to the 
issue of entitlement to service connection for lumbar strain.

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  Consequently, the VA is obligated to 
assist the veteran in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  In addition 
to eliminating the well-groundedness requirement, the statute 
also amplified the duty to assist itself and more 
specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

Based on the new statutory changes, and review of the record, 
it is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the veteran's claim.

Under the VCAA, the VA has a duty to assist the veteran by 
obtaining evidence necessary to substantiate the veteran's 
claim for benefits, and also to obtain a medical examination 
and opinion where appropriate.  Here, the veteran seeks 
service connection for a lumbar strain which he asserts he 
first experienced during his period of service.  A review of 
the veteran's service medical records shows that         the 
veteran was seen for treatment in May 1958 after hurting his 
back while lifting a keg of nails.  Treatment notes indicated 
tenderness at L-3 on the left, with an impression of muscle 
strain.  An X-ray in September 1964 disclosed an old apparent 
compression fracture of T-9, with wedging of the vertebral 
body, and mild kyphoscoliotic change at the level of the 
compression fracture.  Subsequent X-rays confirmed these 
findings.  Additionally, the veteran indicated the existence 
of recurrent back pain during a periodic examination in June 
1972 and again during his discharge examination in May 1977.  
In September 1977, service connection was granted for 
compression fracture of T-8 and T-9 with adjacent 
degenerative changes.  

Medical evidence before the Board following the veteran's 
discharge indicates that the veteran was treated for a muscle 
strain and/or low back pain on several occasions from 1995 to 
1998.  However, there is no medical evidence in the record 
regarding the veteran's back condition during the 18 years 
that elapsed from the time of the veteran's discharge until 
1995.  Under the new law, the veteran should be notified that 
he may provide any additional information he may have 
regarding his post-service treatment for lumbar strain, and 
the RO must make all reasonable efforts to obtain any records 
so identified.  

The Board notes that the veteran was given a VA medical 
examination in May 1999; however, this examination did not 
specifically address lumbar strain, although mild scoliosis 
was noted.  Prior to further consideration of the veteran's 
claim, the veteran should be given a current VA medical 
examination addressing his lumbar strain.  Additionally, in 
view of the service-connected thoracic spine disability, 
which includes scoliosis, the examination should also address 
whether a lumbar spine disability was caused or aggravated by 
the service-connected thoracic spine disability.  See 
Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000) (the duty 
to assist attaches to all possible causes of a disability); 
Allen v. Brown, 7 Vet.App. 439 (1995) (service connection may 
be granted for aggravation of a disability caused by a 
service-connected disability).  Given these factors, the 
Board finds it appropriate to remand the veteran's case to 
the RO so that evidence of the veteran's claim may be more 
fully developed prior to the Board's further consideration of 
this claim.    

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The veteran should be asked to submit 
the names and addresses of all treatment 
providers, including physicians, hospitals 
and medical centers, who have provided 
treatment for lumbar spine complaints from 
July 1977 to the present.  After securing 
appropriate authorizations, the RO should 
make all reasonable attempts to obtain all 
records identified by the veteran.  The 
results of the requests, whether 
successful or unsuccessful, must be 
documented in the claims file, and the 
appellant should also be informed that he 
may also obtain and submit any such 
records himself.   

2.  The veteran should be scheduled for a 
VA examination by to determine (1) the 
diagnosis(es) of any current lumbar spine 
disability(ies), and (2) whether any such 
disability so diagnosed was of service 
onset, or (3) whether any such disability 
was caused or aggravated by service-
connected compression fracture of T-8 and 
T-9, with adjacent degenerative changes, 
and scoliosis.  The veteran's claims 
folder must be made available to the 
examiner for review in conjunction with 
this examination.  If indicated, any 
studies needed to address the above 
questions, or to resolve questions raised 
by the examination, should be accomplished 
prior to a final opinion.  All findings, 
and the reasons and bases therefor, should 
be set forth in a clear, logical and 
legible manner on the examination report.  
All conclusions should be explained in 
detail.  

3. The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
claim, to include the question of whether 
a lumbar spine disability was caused or 
aggravated by the service-connected 
thoracic spine disability.  If the 
benefit remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	K. HUDSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




